SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
992
CA 11-02202
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


LAURIE J. GERACE-MURDENT, PLAINTIFF-APPELLANT,

                     V                                             ORDER

LARKIN L. KIMMERER AND ROBIN W. KIMMERER,
DEFENDANTS-RESPONDENTS.


JAMES B. FLECKENSTEIN, SYRACUSE, FOR PLAINTIFF-APPELLANT.

MELVIN & MELVIN, PLLC, SYRACUSE (MICHAEL R. VACCARO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered March 15, 2011 in a personal injury
action. The order denied the motion of plaintiff for partial summary
judgment on the issue of negligence.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on June 27 and 28, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                    Frances E. Cafarell
                                                 Clerk of the Court